Citation Nr: 1113010	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  04-37 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, claimed as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The veteran served on active duty from September 1965 to May 1973.  The appellant is his surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The case was brought before the Board in October 2007, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the appellant in the development of her claim, to include obtaining potentially missing VA outpatient treatment records. 

The requested development having been completed, the case was again before the Board in April 2009 where, at that time, the Board denied the claim on the merits.  Thereafter, the Board discovered the appellant had sent voluminous amounts of medical evidence that had not yet been associated with the claims folder, but was sent to the VA in December 2008.  Accordingly, the Board vacated the April 2009 decision in May 2010 to allow for proper review of the newly obtained evidence.

Thereafter, a stay was placed on the case in accordance with the Secretary's directive.  Specifically, on October 13, 2009, in accordance with authority provided in 38 U.S.C. § 1116, the Secretary announced his decision to establish presumptions of service connection, based upon exposure to herbicides used in the Republic of Vietnam during the Vietnam era, for three new conditions:  ischemic heart disease (CAD), Parkinson's disease, and B cell leukemia (to include chronic lymphocytic leukemia (CLL) and hairy cell leukemia).

In order to establish new presumptions of service connection for those conditions, the Department of Veterans Affairs (VA) was required to issue regulations through notice and comment rulemaking, which would take effect on the date that a final rule was published in the Federal Register.  38 U.S.C. § 1116.  On November 20, 2009, to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims, the Secretary directed the Board to stay action on all claims for service connection that could not be granted under current law but may potentially be granted based on the planned new regulations.  

On March 25, 2010, the Secretary published in the Federal Register a proposed rule that would amend 38 C.F.R. § 3.309(e) to establish a presumption of service connection for ischemic heart disease, Parkinson's disease, and B cell leukemia based upon exposure to herbicides used in the Republic of Vietnam during the Vietnam era.  75 Fed. Reg. 14,391.  

On August 31, 2010, the Secretary published in the Federal Register a final rule amending 38 C.F.R. § 3.309(e) to establish such presumptions.  75 Fed. Reg. 53,202.  The final rule was effective August 31, 2010.  However, the rule was identified as a major rule and, thus, the implementation of the rule was subject to the provisions of the Congressional Review Act (CRA).  The CRA requires an agency to wait 60 days before implementing a major rule to allow Congress the opportunity to review the regulation.  

The waiting period expired on October 30, 2010, and, therefore, on October 29, 2010, the Secretary issued a memorandum lifting the stay of appeals affected by the new herbicide-related presumptions.  The claim is once again before the Board for appellate consideration of the issue on appeal. 

As indicated above, the Board received voluminous amounts of additional medical evidence after the last December 2008 supplemental statement of the case was prepared by the RO.  The RO did not review the new medical evidence.  It will have an opportunity to review this evidence on remand. 
The issue of entitlement to non-service connected death pension has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.


REMAND

The Veteran died in February 2001 at the age of 55; chronic myelogenous leukemia (CML), was certified as the immediate cause of death on his death certificate; no other causes were listed. 

The appellant contends the Veteran's CML is attributable to his Agent Orange exposure which occurred while he was stationed in Vietnam during his military service.  More recently, in a November 2009 statement, the appellant argues that the Veteran also had ischemic heart disease, which she claims is also attributable to Agent Orange.  The appellant alternatively claims the Veteran's cause of death was accelerated by his ischemic heart disease.

A "presumption" exists under the laws and regulations pertaining to Agent Orange exposure or to diabetes diagnosed within the first year after service. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6) and 3.309(e).  That is, a disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e) will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during the period of service.  A veteran is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2002).

In this case, the Veteran has confirmed service in the country of Vietnam during the Vietnam War era and, therefore, is presumed to have been exposed to Agent Orange herbicides.  38 C.F.R. § 3.307(a)(6)(iii).  

As indicated in the introduction, 38 C.F.R. § 3.309(e) was recently amended to include three new conditions presumptively linked to the exposure of Agent Orange herbicide:  ischemic heart disease (CAD), Parkinson's disease, and B cell leukemia (to include chronic lymphocytic leukemia (CLL) and hairy cell leukemia).

The Secretary, however, also published notice of conditions determined that a presumption of service connected based on herbicide exposure is not warranted.  See  38 U.S.C.A. § 1116 (b) and (c).  Specifically, in July 2009, the NAS issued "Veterans and Agent Orange: Update 2008" (Update 2008).  The notice explains a determination made by the Secretary, based upon Update 2008 and prior NAS reports, that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for several health outcomes, to include (among others),  leukemia (other than all chronic B-cell leukemias including chronic lymphocytic leukemia and hairy cell leukemia).  See 59 Fed. Reg. 341 (Jan. 4, 1994); 61 Fed. Reg. 41442 (Aug. 8, 1996); 64 Fed. Reg. 59232 (Nov. 2, 1999); 66 Fed. Reg. 2376 (Jan. 11, 2001); 67 Fed. Reg. 42600 (June 4, 2002); 68 Fed. Reg. 27630 (May 30, 2003); 72 Fed. Reg. 32395 (June 12, 2007); 75 Fed. Reg. 32540 (June 8, 2010).

In short, provided the requirements under 38 C.F.R. § 3.307(a)(6) are met, there are certain diseases associated with exposure to herbicide agents, which may be presumed to have been incurred in service even if there is no evidence of the disease in service, which include ischemic heart disease and chronic B-cell leukemias.  Other types of leukemia, however, are not subject to this presumption.

Again, the appellant believes the Veteran incurred CML in the military due to exposure to Agent Orange exposure.  In the alternative, the appellant believes his long history of coronary artery disease contributed to his demise, which she believes is presumptively due to service.  She further claims the Veteran's VA doctor always told them his CML is due to Agent Orange.

The voluminous medical evidence confirms the Veteran's diagnosis of CML since 1992 and his long standing history of coronary artery disease since the 1980s.  The claims folder, however, does not include any medical opinions linking the Veteran's CML to Agent Orange or the Veteran's heart disease to CML or his ultimate demise.  Indeed, the Veteran's death certificate lists only CML as the cause of the Veteran's death.

The regulations provide that service-connected diseases involving active processes affecting vital organs should receive careful consideration as a contributing cause of death from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of the disease primarily causing death. 38 C.F.R. § 3.312(c)(3). 

In light of the new regulations and the nature of the Veteran's illnesses at the time of his death, the Board concludes a medical opinion is necessary to ascertain whether the Veteran's cause of death, namely CML, can be associated with his ischemic heart disease, Agent Orange exposure or any other incident of service.

Accordingly, the case is REMANDED for the following action:

1.  Request a medical opinion to render an opinion as to the following:

* Whether the Veteran's chronic myelogenous leukemia (CML) is a B-cell leukemia;
* If not, whether the Veteran's cause of death, namely CML, was due to the Veteran's military service to include exposure to Agent Orange;
* If not, whether the Veteran's cause of death, namely CML, was caused or aggravated by the Veteran's ischemic heart disease.

The claims folder must be reviewed by the examiner and the examiner should provide a complete rationale for any opinion given without resorting to speculation. 

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

2.  After the above is complete, as well as any arising appropriate development, readjudicate the appellant's claim. If the claim remains denied, issue a supplemental statement of the case (SSOC) to the appellant and her representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

